Case
 Case19-12337
      20-01022Doc
               Doc122-24
                   3-24 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit18.
                                                                          18.Balance
                                                                              Hoffman
                             Balance
                                 Sheet
                                     Sheet
                                       PagePage
                                             1 of 4
                                                  1 of 4
Case
 Case19-12337
      20-01022Doc
               Doc122-24
                   3-24 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit18.
                                                                          18.Balance
                                                                              Hoffman
                             Balance
                                 Sheet
                                     Sheet
                                       PagePage
                                             2 of 4
                                                  2 of 4
Case
 Case19-12337
      20-01022Doc
               Doc122-24
                   3-24 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit18.
                                                                          18.Balance
                                                                              Hoffman
                             Balance
                                 Sheet
                                     Sheet
                                       PagePage
                                             3 of 4
                                                  3 of 4
Case
 Case19-12337
      20-01022Doc
               Doc122-24
                   3-24 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit18.
                                                                          18.Balance
                                                                              Hoffman
                             Balance
                                 Sheet
                                     Sheet
                                       PagePage
                                             4 of 4 of 4
